           Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 1 of 8




ZUKERMAN GORE BRANDEIS
 & CROSSMAN, LLP
John K. Crossman
Eleven Times Square
New York, New York 10036
Telephone: 212-223-6700
Attorneys for Defendant
Hillsong Connecticut, LLC

                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 WALL STREET THEATER COMPANY, INC.,

                              Plaintiff,           Case No. 21-cv-00213

           v.                                      ANSWER AND COUNTERCLAIM

 HILLSONG CONNECTICUT, LLC

                              Defendant.




      Defendant and Counterclaim-Plaintiff Hillsong Connecticut, LLC

(“Hillsong”) by and through its undersigned counsel, hereby answers and

responds to the Complaint of Wall Street Theater Company, Inc. (“Wall Street

Theater”), as follows:

FIRST COUNT

      1.        Hillsong denies the allegations in Paragraph 1, except Hillsong

respectfully refers the Court to the License Agreement for its terms and effect.

      2.        Hillsong denies the allegations of Paragraph 2.

      3.        Hillsong denies the allegations of Paragraph 3.

      4.        Hillsong denies the allegations of Paragraph 4, except Hillsong

respectfully refers the Court to Executive Order 7D for its terms and effect.

      5.        Hillsong denies the allegations of Paragraph 5.

                                               1
           Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 2 of 8




      6.       Hillsong denies the allegations of Paragraph 6, except Hillsong

respectfully refers the Court to Executive Order 7TT for its terms and effect.

      7.       Hillsong denies the allegations of Paragraph 7.

      8.       Hillsong denies the allegations of Paragraph 8.

SECOND COUNT

      1-2.     Hillsong repeats and realleges each and every answer set forth in

Paragraphs 1 and 2 of the First Count as if fully set forth herein.

      3.       Hillsong denies the allegations of Paragraph 3.

      4.       Hillsong denies the allegations of Paragraph 4.

      5.       Hillsong denies the allegations of Paragraph 5.

THIRD COUNT

      1-8.     Hillsong repeats and realleges each and every answer set forth in

Paragraphs 1 through 8 of the First Count as if fully set forth herein.

      9-12. Hillsong repeats and realleges each and every answer set forth in

Paragraphs 1 through 4 of the Second Count as if fully set forth herein.

      13.      Hillsong denies the allegations of Paragraph 13.

      14.      Hillsong denies the allegations of Paragraph 14.

                              AFFIRMATIVE DEFENSES

      Hillsong sets forth the following affirmative defenses, without admitting or

denying any of the allegations of the Complaint or assuming the burden of proof

for any defense. Hillsong reserves the right to amend or supplement its defenses,

including as information is discovered or revealed by further investigation,

discovery or at trial.

                               First Affirmative Defense

The Complaint fails to state a claim in whole or in part upon which relief may be

granted.

                             Second Affirmative Defense

                                              2
        Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 3 of 8




Wall Street Theater’s claims are barred by the doctrine of unclean hands.

                             Third Affirmative Defense

Wall Street Theater’s claims are barred by the doctrine of laches.

                             Forth Affirmative Defense

Wall Street Theater’s claims are barred by the doctrine of waiver.

                             Fifth Affirmative Defense

Wall Street Theater suffered no injury.

                             Sixth Affirmative Defense

Wall Street Theater is barred from recovery due to its failure to mitigate damages.

                           Seventh Affirmative Defense

Wall Street Theater’s claims are subject to offset.

                            Eighth Affirmative Defense

Wall Street Theater’s injury, if any, was not caused by Hillsong.

                             Ninth Affirmative Defense

Wall Street Theater’s claims are barred by the doctrine of estoppel.

                             Tenth Affirmative Defense

Wall Street Theater’s damages, if any, were caused by its failure to speak

notwithstanding that it had a duty to speak.

                           Eleventh Affirmative Defense

Wall Street Theater’s claims are barred because the Agreement was terminated.

                            Twelfth Affirmative Defense

Wall Street Theater’s claims are barred because Hillsong’s obligation to pay was

excused by the doctrine of force majeure.




                                               3
           Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 4 of 8




                           DEFENDANT’S COUNTERCLAIM

      Defendant and Counterclaim-Plaintiff Hillsong Connecticut, LLC

(“Hillsong”), asserts the following counterclaim against Plaintiff and

Counterclaim-Defendant Wall Street Theater, Inc. (“Wall Street Theater”).

                            PARTIES AND JURISDICTION

      1.       Hillsong Connecticut, LLC is a limited liability company whose sole

member is Hillsong Church USA, Inc. Hillsong Church USA, Inc. is a corporation

organized under the laws of the state of Virginia, with its principal place of

business in California.

      2.       Upon information and belief, Wall Street Theater Inc. is a corporation

organized under the laws of the state of Connecticut, with its principal place of

business in Connecticut.

      3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332 because this action involves citizens of different States and the amount in

controversy exceeds the sum of $75,000 exclusive of interest and costs.

      4.       Wall Street Theater has expressly consented to the personal

jurisdiction of this Court pursuant to the Agreement underlying this action.

      5.       Venue is appropriate pursuant to 28 U.S.C. § 1441(a).

                                        FACTS

      6.       On September 20, 2019, Hillsong and Wall Street Theater entered into

the Wall Street Theater License Agreement (the “Agreement”).

      7.       Pursuant to the Agreement, Hillsong received a license to use a

premises, owned by Wall Street Theater, every Sunday for Hillsong’s church

services until the Agreement was terminated.

      8.       During the life of the contract, in between each Sunday service, Wall

Street permitted Hillsong to store its equipment at the premises.



                                              4
           Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 5 of 8




      9.       The equipment which Hillsong stored at the premises includes, but is

not limited to, multiple televisions, a television rack, a projector and case, a fly

cage, stage decks and legs, cabling, video converters and lighting trusses

(collectively the “Hillsong Property”).

      10.      The value of the Hillsong Property is at least one hundred and

twenty-five thousand dollars ($125,000.00).

      11.      At all relevant times, Hillsong has legal ownership over the Hillsong

Property.

      12.      Due to COIVD-19, Hillsong has not been holding Sunday services at

the Wall Street Theater’s premises.

      13.      As a result, no member of Hillsong has been physically present at

the premises since March 8, 2020.

      14.      On March 12, 2020, Hillsong provided Wall Street Theater notice

invoking the Force Majeure provision of the Agreement.

      15.      In addition to invoking the Force Majeure provision of the

Agreement, which has continued to excuse Hillsong’s performance, in the

alternative, on May 11, 2020, Hillsong provided Wall Street Theater 120 days’

notice to terminate the Agreement.

      16.      At no point during the contract term did Wall Street Theater ever

assert that Hillsong was in breach of the Agreement.

      17.      On October 21, 2020, Hillsong, sent an email to Wall Street Theater

requesting that employees of Hillsong be permitted access to the premises on

Sunday, October 25, 2020, so that they could retrieve the Hillsong Property.

      18.      On October 21, 2020, Wall Street Theater responded to Hillsong’s

email and stated that they would not allow Hillsong into the premises to retrieve

the Hillsong Property.



                                              5
        Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 6 of 8




      19.    On November 25, 2020 Hillsong again reached out to Wall Street

Theater requesting that employees of Hillsong be permitted access to the

premises in order to retrieve the Hillsong Property.

      20.    Wall Street Theater did not respond to Hillsong’s request for access

to retrieve the Hillsong Property.

      21.    On January 4, 2020, Hillsong emailed Wall Street Theater for a third

time, requesting that Hillsong employees be permitted to retrieve the Hillsong

Property from the premises.

      22.    On January 6, 2020, Wall Street Theater again stated that Hillsong

could not have access to the premises to retrieve the Hillsong Property.

      23.    As a result of Wall Street Theater’s repeated refusal to permit

Hillsong to access the premises, despite repeated requests by Hillsong, Wall

Street Theater has interfered with Hillsong’s possession and use of the Hillsong

Property.

                                     COUNT ONE
                                     (Conversion)

      24.    Hillsong realleges and incorporates the allegations contained in the

preceding paragraphs as if fully set forth herein.

      25.    Hillsong is the legal owner of the Hillsong Property.
      26.    On numerous occasions, Hillsong demanded that Wall Street Theater

allow them access to the premises to retrieve the Hillsong Property; however,

Wall Street Theater has refused to surrender possession of the Hillsong Property

and deprived Hillsong of the Hillsong Property.

      27.    Wall Street Theater’s refusal to allow Hillsong to access the Hillsong

Property amounts to a conversion.

      28.    Wall Street Theater was not authorized to retain possession of the

Hillsong Property.
                                             6
        Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 7 of 8




      29.   Wall Street Theater has wrongfully refused to surrender possession

of the Hillsong Property.

      30.   By reason of the foregoing, Hillsong has been damaged in an

amount to be determined at trial, but in no event less than $125,000.00.

      WHEREFORE, Hillsong demands judgment as follows:

      A.    On its first cause of action, awarding Hillsong actual damages, in an

            amount to be determined at trial, but in no event less than $125,000

            together with interest thereon;

      B.    Awarding Hillsong attorneys’ fees and costs of this action;

      C.    Dismissing Wall Street Theater’s claims with prejudice; and

      D.    Granting such other and further relied as this Court deems just and

            proper.

                                  JURY DEMAND

      Hillsong demands a trial by jury on all issues so triable.



Dated: New York, New York
       February 26, 2021
                                              ZUKERMAN GORE BRANDEIS
                                              & CROSSMAN, LLP

                                              By:_/s/ John Crossman___________
                                                  John K. Crossman
                                              Eleven Times Square
                                              New York, New York 10036
                                              Telephone: 212-223-6700
                                              jcrossman@zukermangore.com
                                              Attorneys for Defendant
                                              Hillsong Connecticut, LLC




                                              7
           Case 3:21-cv-00213-SRU Document 13 Filed 02/26/21 Page 8 of 8




                                  CERTIFICATION

      This is to certify that a copy of the foregoing was mailed via first class mail,

postage prepaid, on this 26 day of February, 2021 to all counsel of record as

follows:


Mark A. Sank
MARK SANK & ASSOCIATES, LLC
666 Glenbrook Road
Stamford, CT 06906
(203) 967-1190
Attorney for Plaintiff

                                       _________________________________
                                       Ashley Dale
